Citation Nr: 0511611	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had honorable active service from January 1983 to 
December 1992.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, that denied entitlement to service 
connection for anxiety disorder.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the issuance of the statement of the case in 
October 2003, the veteran submitted additional private 
medical records, which show treatment for various disorder, 
including anxiety.  There is no indication that the RI 
reviewed these records in conjunction with the current claim 
and the veteran has not been furnished a supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following:

The RO is requested to readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder, to include 
consideration of the evidence received 
since the October 2003 statement of the 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



